Case: 14-13462    Date Filed: 11/18/2015   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-13462
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:13-cr-20370-CMA-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellant,

                                   versus

WILLIE DIXON,
a.k.a. Smack,

                                                            Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (November 18, 2015)

Before WILSON, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 14-13462       Date Filed: 11/18/2015       Page: 2 of 3


       The government appeals Willie Dixon’s 27-month sentence, imposed after

he pled guilty to being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1). The district court held that Dixon’s prior conviction for burglary of an

unoccupied dwelling under Fla. Stat. § 810.02(3)(b) was not a “crime of violence”

within the meaning of U.S.S.G. § 4B1.2(a)(2) and thus could not be used to

calculate Dixon’s base level offense under U.S.S.G. § 2K2.1. The government

challenges this finding, asserting Dixon’s burglary conviction is a crime of

violence under the “residual clause” of U.S.S.G. § 4B1.2(a)(2). In response, Dixon

argues the residual clause is unconstitutionally vague and, even if the clause is

constitutional, the conviction is not a crime of violence under the clause.

       We recently addressed this exact issue in United States v. Matchett, No. 14-

10396, __ F.3d __ (11th Cir. 2015). Matchett held the residual clause of U.S.S.G.

§ 4B1.2(a)(2) is constitutional and that burglary of an unoccupied dwelling under

Fla. Stat. § 810.02(3)(b) falls within the scope of the clause. 1 Matchett, No. 14-

10396, at *8–*9. Accordingly, the district court erred in finding Dixon’s burglary

conviction was not a crime of violence under U.S.S.G. § 4B1.2(a)(2). We




       1
          In Johnson v. United States, 135 S. Ct. 2551 (2015), the Supreme Court held the
residual clause of the Armed Career Criminal Act (ACCA) is unconstitutionally vague. We
interpret the ACCA’s residual clause “in the same manner as we interpret” the residual clause in
U.S.S.G. § 4B1.2(a)(2). Matchett, No. 14-10396, at *6. As such, relying on Johnson, the
defendant in Matchett argued the residual clause of U.S.S.G. § 4B1.2(a)(2) is unconstitutional.
We rejected this argument. Matchett, No. 14-10396, at *8.
                                               2
              Case: 14-13462   Date Filed: 11/18/2015   Page: 3 of 3


therefore vacate Dixon’s sentence and remand for proceedings consistent with this

opinion.

      VACATED AND REMANDED.




                                        3